               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 BRADLEY A. WOOTEN,

                       Plaintiff,
                                                        Case No. 20-CV-124-JPS
 v.

 SCOTT HOFTIEZER, WILLIAM B.
 KELLEY, TRACY L. THOMPSON and                                         ORDER
 BUREAU OF HEALTH SERVICES,

                       Defendants.


       Plaintiff Bradley A. Wooten, who is incarcerated at Kettle Moraine

Correctional Institution, proceeds in this matter pro se. He alleges that the

defendants named in this matter violated his constitutional rights by failing

to treat his chronic and severe back pain in violation of the Eighth

Amendment, and for retaliating against him for using the inmate complaint

process in violation of the First Amendment. (Docket #1, #18-1). He also

alleges state law negligence claims. Id. This matter comes before the Court

on Plaintiff’s motions to proceed in forma pauperis. (Docket #12, #15).

Plaintiff was assessed, and paid, a $36.41 initial partial filing fee. See (Docket

#13). Pursuant to Plaintiff’s request, the Court will screen the most recent

complaint, (Docket #18-1). See Fed. R. Civ. P. 15(a).

1.     LEGAL STANDARD

       The court shall screen complaints brought by prisoners seeking relief

against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). The court must dismiss a complaint or portion

thereof if the prisoner has raised claims that are legally “frivolous or

malicious,” that fail to state a claim upon which relief may be granted, or



 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 1 of 15 Document 20
that seek monetary relief from a defendant who is immune from such relief.

Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations




                           Page 2 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 2 of 15 Document 20
“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

The court is obliged to give the plaintiff’s pro se allegations, “however

inartfully pleaded,” a liberal construction. See Erickson v. Pardus, 551 U.S.

89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

2.     RELEVANT ALLEGATIONS

       Plaintiff has a long history of back pain stemming from two ruptured

discs in his upper spine. He also has severe plantar fasciitis in his feet. Prior

to April 2018, he took Lyrica and Gabapentin to successfully manage his

pain. In April 2018, while an inmate at Dodge Correctional Institution

(“DCI”), Plaintiff saw Doctor Scott Hoftiezer (“Hoftiezer”) for his intake

health examination. Plaintiff told Hoftiezer about his lengthy and

significant medical history, but Hoftiezer never obtained Plaintiff’s medical

records from his former providers or performed a thorough examination.

Instead, Hoftiezer cancelled Plaintiff’s prescription for Alprazolam, which

Plaintiff had been taking for anxiety, and Gabapentin, which helped with

the pain. Plaintiff alleges that there was no reason to cancel these

medications.

       Although Hoftiezer diagnosed Plaintiff with chronic back pain, he

failed to follow chronic pain protocols with Plaintiff. He did not perform


                           Page 3 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 3 of 15 Document 20
any diagnostic tests, provide effective treatment, or recommend therapy.

He also “made it difficult” to obtain ice for Plaintiff’s ice bag, though

Plaintiff does not explain how. (Docket #18-1 at 4). In short, Plaintiff alleges

that Hoftiezer virtually ceased to provide pain interventions for Plaintiff’s

excruciating back pain.

       In late June 2018, Plaintiff was relocated to Kettle Moraine

Correctional Institution (“KMCI”). At KMCI, he saw Doctor William Kelley

(“Kelley”). Plaintiff told Kelley about his medical history, his back

condition, as well as how the changes that Hoftiezer had made to his

treatment had increased Plaintiff’s pain. Kelley diagnosed Plaintiff with

“severe and chronic pain,” but told him that due to certain policies at the

Wisconsin Department of Corrections, Kelley could not prescribe Plaintiff

with the Gabapentin, which Plaintiff sought because it had helped in the

past. Id. at 5. Instead, Kelley prescribed Plaintiff with duloxetine, which was

contraindicated for Venlafaxine, an antidepressant that Plaintiff was on,

and which made Plaintiff very nauseous.

       In the months that followed, Plaintiff implored Kelley to seek

permission from his superiors to treat Plaintiff with Gabapentin. He asked

Health Services Unit (“HSU”) Manager William McCreedy (“McCreedy”)

to intervene, but McCreedy declined. Plaintiff also filed an inmate

complaint to obtain pain relief and treatment, but was denied help. In

response to another health services request, Kelley prescribed Plaintiff

acetaminophen, but did not examine Plaintiff in person. Plaintiff was left to

suffer an ineffective treatment regimen.

       Like Hoftiezer, Kelley also failed to impose any interventions such

as a lower bunk requirement or a work restriction to accommodate

Plaintiff’s back pain. As a result, Plaintiff fell several times when he


                           Page 4 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 4 of 15 Document 20
attempted to climb into his upper bunk, and nearly received disciplinary

action for refusing to use a shovel for work. Kelley ignored Plaintiff’s

requests for different treatment options.

       In July 2018, Kelley failed to finish a sleep evaluation study that

would have qualified Plaintiff for a sleep apnea exam, claiming, halfway

through, that it was clear that Plaintiff did not have sleep apnea. In April

2019, Plaintiff was re-evaluated and qualified for a sleep apnea exam, which

demonstrated that he had significant sleep apnea events.

       While at KMCI, Plaintiff also interacted with and was treated by

Nurse Tracy Thompson (“Thompson”). Thompson, too, was aware of

Plaintiff’s medical history and ongoing, severe pain, yet offered an

obstructionist attitude when Plaintiff asked her to reinstate his lower bunk

restriction. She told him that he never had a lower bunk restriction to begin

with, and failed to take any steps to help him receive a lower bunk

restriction. After an indeterminate number of months corresponding with

Plaintiff about his pain, Thompson—in conjunction with Kelley—finally

prescribed Plaintiff eight weeks of physical therapy, which Plaintiff found

too painful to complete.

       In May 2019, when Kelley retired, Thompson refused to place

Plaintiff on a waiting list to see a new doctor—though it is not clear if this

was out of spite, or because there was no waiting list. By this point, Plaintiff

had prescriptions for duloxetine, amitriptyline, acetaminophen, and

ibuprofen.   Thompson       declined    to   prescribe   Plaintiff   additional

medication—he sought Gabapentin, Lyrica, or Tramadol—and told him

that he needed to tough it out. She recommended that he continue with his

physical therapy exercises.




                           Page 5 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 5 of 15 Document 20
      On two occasions, Thompson prescribed Plaintiff with an antibiotic

to which he was allergic. When he told her about the allergic reactions, she

responded that it was the only option available, even though other nurses

told him that there were alternatives.

      Plaintiff continued to submit health services requests to see a

physician and receive more effective pain treatment. By November 2019, he

was finally placed on a list to see a provider, and was again seen by

Hoftiezer, who had originally treated Plaintiff at DCI. Plaintiff told

Hoftiezer that the original treatment—i.e., discontinuing the Gabapentin—

had made Plaintiff’s pain significantly worse. Plaintiff pressed Hoftiezer to

perform a new MRI, since his last MRI had been taken in the early 2000s.

Plaintiff received an X-ray in November 2019 and an MRI in December

2019. The new MRI confirmed herniated discs in the upper spine, as well as

other unspecified problems that caused Plaintiff additional pain. Hoftiezer

said he would schedule a meeting with the HSU to discuss plaintiff’s pain,

but as of early April 2020, Plaintiff has not received any effective medical

interventions.

      Plaintiff also alleges that KMCI’s Health Services Unit (“HSU”)’s

Special Needs Committee, which examines and approves lower bunk

restrictions, purposefully prevented him from obtaining and keeping a

lower bunk restriction. They denied Plaintiff’s requests on the grounds that

it failed to “meet criteria as defined in policy.” Id. at 9. There was no

explanation of the policy or criteria in question. There was also no way to

appeal the decision.

      Plaintiff had previously submitted several inmate complaints

regarding the Health Services Manager, Julie Ludwig (“Ludwig”). Ludwig

also sits on the Special Needs Committee, which summarily denied


                           Page 6 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 6 of 15 Document 20
Plaintiff’s lower bunk requests despite his lengthy history of pain and falls

from the upper bunk. Plaintiff alleges that the denial of the lower bunk

restriction was in retaliation of Plaintiff’s prior inmate complaints.

3.     ANALYSIS

       3.1    Deliberate Indifference and Negligence

       To sustain such a claim for deliberate indifference to a serious

medical need in violation of the Eighth Amendment, Plaintiff must show:

(1) an objectively serious medical condition; (2) that Defendants knew of

the condition and were deliberately indifferent in treating it; and (3) this

indifference caused him some injury. Gayton v. McCoy, 593 F.3d 610, 620

(7th Cir. 2010). The deliberate indifference inquiry has two components.

“The official must have subjective knowledge of the risk to the inmate’s

health, and the official also must disregard that risk.” Id. Negligence cannot

support a claim of deliberate indifference, nor is medical malpractice a

constitutional violation. Estelle v. Gamble, 429 U.S. 97, 105–06 (1976); Roe v.

Elyea, 631 F.3d 843, 857 (7th Cir. 2011). To show that a delay in providing

treatment is actionable under the Eighth Amendment, Plaintiff must also

provide evidence that the delay exacerbated his injury or unnecessarily

prolonged pain. Petties v. Carter, 836 F.3d 722, 730–31 (7th Cir. 2016).

       To sustain a claim for medical malpractice, as with all negligence

claims, Plaintiff must allege “(1) a breach of (2) a duty owed (3) that results

in (4) an injury or injuries, or damages.” Paul v. Skemp, 625 N.W.2d 860, 865

(Wis. 2001). “In short, a claim for medical malpractice requires a negligent

act or omission that causes an injury.” Id. The Court may exercise

supplemental jurisdiction over any negligence claims that are related to the

federal constitutional violations. 28 U.S.C. § 1367.




                           Page 7 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 7 of 15 Document 20
              3.1.1   Hoftiezer

       Plaintiff has sufficiently stated two claims for deliberate indifference

against Hoftiezer. First, he alleges that in April 2018 he told Hoftiezer about

the chronic and severe pain associated with his herniated disc, but

Hoftiezer ceased Plaintiff’s medication and basically failed to treat Plaintiff

for his back condition. Assuming that Plaintiff’s allegations are true, this is

sufficient to allege that Hoftiezer actually knew of a serious medical need—

i.e., Plaintiff’s herniated discs and back pain—and stopped effective

treatment, which exacerbated Plaintiff’s pain.

       Second, Plaintiff alleges that in November 2019, Hoftiezer was re-

apprised of Plaintiff’s chronic and severe pain associated with his herniated

disc. This time—after much pleading from Plaintiff—Hoftiezer ordered an

MRI and X-ray, which confirmed Plaintiff’s back condition in December

2019. However, as of April 2, 2020, Hoftiezer has failed to provide effective

therapeutic interventions for Plaintiff. This, too, sufficiently alleges that

Hoftiezer actually knew of a serious medical need—i.e., Plaintiff’s

herniated discs and back pain—and failed to make any attempt to treat it,

which exacerbated Plaintiff’s pain.

       In each of the above instances, Plaintiff also alleged that Hoftiezer’s

care fell below the acceptable medical standard because he failed to follow

standard pain protocols and did not provide effective treatment to Plaintiff,

his patient. Therefore, Plaintiff will also proceed on two claims of medical

negligence against Hoftiezer.

              3.1.2   Kelley

       Plaintiff has sufficiently stated a claim for deliberate indifference

against Kelley. Plaintiff alleges that when he arrived at KMCI, he told

Kelley that his current treatment regimen did not work, that his pain was


                           Page 8 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 8 of 15 Document 20
increasing, and his back condition deteriorating—thereby putting Kelley on

notice of a serious medical condition. In response, Kelley refused to change

Plaintiff’s course of treatment to one which Plaintiff knew worked, and

instead prescribed a pain medication that interacted poorly with one of

Plaintiff’s antidepressants. Kelley failed to order an MRI or take other steps

to diagnose and treat Plaintiff’s worsening back pain. Finally, Kelley failed

to order various restrictions, such as a lower bunk restriction, a work

restriction, or an extra pillow restriction, which would have ameliorated

some of Plaintiff’s discomfort. Liberally construed, this is sufficient to state

a claim of an Eighth Amendment violation. Relatedly, Plaintiff has also

stated a claim for negligence because he alleges that Kelley’s treatment—or

lack thereof—of his back condition fell below the standard of care.

       Plaintiff also alleges that Kelley failed to complete a sleep apnea

study in July 2018. Plaintiff has not alleged that Kelley knew Plaintiff had

sleep apnea and knowingly failed to treat it. Rather, Plaintiff alleges that

Kelley stopped the questionnaire half-way through after determining that

it was clear that Plaintiff did not have sleep apnea. Nine months later, in

April 2019, Plaintiff underwent another sleep apnea test, at which point a

diagnosis was confirmed. The allegations do not give rise to a claim of

deliberate indifference because Plaintiff has not sufficiently alleged that

Kelley knew of the sleep apnea and ignored it. However, under the liberal

pleading standards used to evaluate pro se complaints, the Court finds that

it does state a claim for negligence.

              3.1.3   Thompson

       Plaintiff has sufficiently stated two claims for deliberate indifference

against Thompson. First, he alleges that he had regular contact with

Thompson, such that she knew that he had a chronic pain condition and


                           Page 9 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 9 of 15 Document 20
that his treatment was not effective. She also knew that he struggled with

his upper bunk because he requested that she place him on a lower bunk.

Instead of taking steps to help him, Thompson told him that he never had

a lower bunk. In response for his additional requests for treatment, she told

him to tough it out. Liberally construed, this is sufficient to state a claim for

deliberate indifference to Plaintiff’s serious medical need. For the reasons

explained above, Plaintiff also alleges a cause of action for negligence,

because he alleges that Thompson breached her duty or care towards

Plaintiff when she failed to take reasonable steps to address his pain.

       Second, Plaintiff alleges that Thompson knowingly prescribed him

antibiotics for an infection after he told her that he was allergic to them.

These allegations, if true, state a claim for deliberate indifference in

violation of the Eighth Amendment, as well as a claim for negligence under

Wisconsin law.

              3.1.4   Wisconsin Department of Corrections’ Bureau of
                      Health Services

       The defendant “Bureau of Health Services” is not the correct

defendant for the constitutional claims. Only those officials who are directly

responsible for a constitutional violation may be sued under Section 1983.

Minix v. Canarecci, 597 F.3d 824, 833–34 (7th Cir. 2010). Moreover, sovereign

immunity protects the state and its “arms or agencies,” including the

Department of Corrections’ Bureau of Health Services, from suit for

damages. Lister v. Bd. of Regents, 240 N.W.2d 610, 617 (Wis. 1976); Rogers v.

Dep’t of Corr., 713 N.W.2d 193 (Table), 2006 WL 559447, at *2 (Wis. Ct. App.

2006) (holding that the Department of Corrections could not be sued in tort

for negligent food preparation unless it consented to suit). There is no

indication that the Bureau of Health Services has consented to suit;



                          Page 10 of 15
Case 2:20-cv-00124-JPS Filed 04/21/20 Page 10 of 15 Document 20
therefore, the Bureau of Health Services will be dismissed from the

complaint.

       3.2    First Amendment

       To state a First Amendment retaliation claim, Plaintiff must allege

that “(1) he engaged in activity protected by the First Amendment; (2) he

suffered a deprivation that would likely deter First Amendment activity in

the future; and (3) the First Amendment activity was at least a motivating

factor in the Defendants’ decision to take the retaliatory action.” Bridges v.

Gilbert, 557 F.3d 541, 546 (7th Cir. 2009). “A prisoner has a First Amendment

right to make grievances about conditions of confinement.” Watkins v.

Kasper, 599 F.3d 791, 798 (7th Cir. 2010). Additionally, “an act in retaliation

for the exercise of a constitutionally protected right is actionable under

Section 1983 even if the act, when taken for a different reason, would have

been proper.” Howland v. Kilquist, 833 F.3d 639, 644 (7th Cir. 1987) (quoting

Buise v. Hudkins, 584 F.2d 223, 229 (7th Cir. 1978)).

       Generously construed, Plaintiff’s allegations state a claim for

retaliation in violation of the First Amendment against Julie Ludwig, who

is not named on the caption page but whose retaliatory actions are

discussed in the complaint. Plaintiff alleges that he engaged in protected

activity by filing inmate complaints regarding his pain. Watkins, 599 F.3d at

798. He alleges that Julie Ludwig, who manages the HSU and who sits on

the Special Needs Committee and evaluates restriction requests, delayed

and denied his low bunk requests and other obviously needed and easily

disbursed restrictions, such as extra pillows, in direct retaliation for his

complaints. The Court is satisfied that this type of treatment would deter

submission of future inmate complaints.




                          Page 11 of 15
Case 2:20-cv-00124-JPS Filed 04/21/20 Page 11 of 15 Document 20
       3.3    Miscellaneous Motions

       Plaintiff’s motions for a preliminary injunction must be denied.

(Docket #3, #14). Each motion is only a page long, and contains brief

allegations regarding the withholding of pain treatment. While brief

allegations are sufficient to establish a claim at screening, they do not meet

the threshold requirements of a preliminary injunction, which requires a

showing of the following: “1) a likelihood of success on the merits, 2)

irreparable harm if the preliminary injunction is denied, and 3) the

inadequacy of any remedy at law.” Cooper v. Salazar, 196 F.3d 809, 813 (7th

Cir. 1999). Plaintiff has not provided any showing that he is likely to success

on the merits, or that his harm is irreparable. Therefore, a preliminary

injunction is inappropriate.

       Plaintiff has also filed an updated motion to proceed in forma

pauperis, which contains additional information about his financial

circumstances. (Docket #15). Therefore, the later motion to proceed in forma

pauperis will be granted, and the earlier motion (Docket #12) will be denied

as moot.

       Finally, the Court will deny Plaintiff’s motion for recurrent

automatic payments from his inmate accounts. (Docket #17). The Court’s

practice is to order the agency having custody of the plaintiff to collect from

his institution trust account the balance of the filing fee on a monthly basis,

as detailed in the order lines below. Thus, Plaintiff’s motion for recurrent

automatic payments (Docket #17) will be denied as moot.

4.     CONCLUSION

       Pursuant to the analysis above, Plaintiff may proceed on the

following claims: two claims of deliberate indifference and two claims of

negligence against defendant Hoftiezer; one claim of deliberate indifference


                           Page 12 of 15
 Case 2:20-cv-00124-JPS Filed 04/21/20 Page 12 of 15 Document 20
and two claims of negligence against defendant Kelley; two claims of

deliberate indifference and two claims of negligence against defendant

Thompson, and one claim of retaliation against Julie Ludwig, who shall be

added as a defendant.

          Accordingly,

          IT IS ORDERED that Plaintiff’s second motion for leave to proceed

in forma pauperis (Docket #15) be and the same is hereby GRANTED;

          IT IS FURTHER ORDERED that Plaintiff’s motions for preliminary

injunction (Docket #3, #14) be and the same are hereby DENIED;

          IT IS FURTHER ORDERED that Plaintiff’s first motion to proceed

in forma pauperis (Docket #12) and his motion for recurrent payments

(Docket #17) be and the same are hereby DENIED as moot;

          IT IS FURTHER ORDERED that Plaintiff’s motion to amend the

complaint (Docket #18) be and the same is hereby GRANTED; Plaintiff’s

Amended Complaint (Docket #18-1) shall be the operative complaint in this

action;

          IT IS FURTHER ORDERED that Defendant Bureau of Health

Services be and the same is hereby DISMISSED from this action;

          IT IS FURTHER ORDERED that Defendant Julie Ludwig be

ADDED to the docket as a defendant;

          IT IS FURTHER ORDERED that pursuant to an informal service

agreement between the Wisconsin Department of Justice and this Court, a

copy of the Amended Complaint and this Order have been electronically

sent to the Wisconsin Department of Justice for service on Defendants

Hoftiezer, Kelley, Thompson, and Ludwig;

          IT IS FURTHER ORDERED that, pursuant to the informal service

agreement between the Wisconsin Department of Justice and this Court,


                          Page 13 of 15
Case 2:20-cv-00124-JPS Filed 04/21/20 Page 13 of 15 Document 20
Defendants shall file a responsive pleading to the Amended Complaint

within sixty (60) days;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $313.59 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined; and

       IT IS FURTHER ORDERED that pursuant to the Prisoner E-Filing

Program,1 Plaintiff shall submit all correspondence and case filings to

institution staff, who will scan and e-mail documents to the Court. If

Plaintiff is no longer incarcerated at a Prisoner E-Filing Institution, he will

be required to submit all correspondence and legal material to:

                              Office of the Clerk
                              United States District Court
                              Eastern District of Wisconsin
                              362 United States Courthouse
                              517 E. Wisconsin Avenue
                              Milwaukee, Wisconsin 53202


       1  The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution, and
Wisconsin Secure Program Facility.

                          Page 14 of 15
Case 2:20-cv-00124-JPS Filed 04/21/20 Page 14 of 15 Document 20
PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 21st day of April, 2020.

                                    BY THE COURT:




                                    J.P. Stadtmueller
                                    U.S. District Judge




                          Page 15 of 15
Case 2:20-cv-00124-JPS Filed 04/21/20 Page 15 of 15 Document 20
